The Workmen's Unemployment Compensation Act (a past-due approach to the social aspects of involuntary unemployment) admittedly is experimental in a new field. For want of a background of experience we may not be too critical of the Board in the administrative procedures and policies adopted by it in giving effect to the broad purpose of the act. In this instance, *Page 107 
however, I think that the order, affirmed by the majority, is not supported by the evidence; that it violates the clear intent of the act and that constitutional limitations stand in the way of reading into this legislation implied authority necessary to support the action of the Board.
To be specific, I am unable to find in this record any sufficient evidence that claimant would have been suspended from his union by accepting the referred employment. There is no testimony other than the statement of an officer of the union that he told claimant that suspension would follow. His affidavit, admitted in evidence by stipulation, does not claim authority to speak for the union other than through its rules or by-laws and I cannot find anything definite in these rules that would bring about a suspension of a member for working for wages below the established union scale, under the facts of this case. Whether that penalty would be imposed, in any event, under the general language of Rule 15, would lodge in the discretion of the District Council of the union.
But even if the union had the power of suspension or expulsion, that, in my opinion, would not constitute "good cause" for claimant's refusal of the referred employment, under the act. What is good cause is to be determined in each case on its own facts. But without definition, good cause is restricted in its meaning by the dominant intent of the act. Section 3 contains a declaration of "public policy" which is not a mere preamble to the statute, but a constituent part of the act to be considered in construing or interpreting every part of it. Dept. L.  I. v.Unemplymnt. Comp. Bd., 148 Pa. Super. 246, 24 A.2d 667. A good cause which offends against public policy, so declared, is not a good cause. I am convinced that claimant's excuse for not accepting the referred work, even if he made himself liable thereby to expulsion from his union, is within that class. This is a statute enacted for the common *Page 108 
good in an attempt to provide economic security for a time, through referred jobs in productive industry for the unemployed, without the stigma of poor relief, as a substitute for the dole or made-work. Its purpose is to prevent indigence due to involuntary unemployment through no fault of the employee. And while the legislature indicated a sympathetic and proper respect for labor organizations, the purpose of the act was not to further their objectives as such. The act stands impartial between organized labor and industry, in the evolution of their relations one with the other, with a studied policy of non-interference except in definite provisions which insure the right of a workman to maintain his membership in the union of his choice. What the act prohibits is a condition attached to referred employment that a workman join a company union or resign from or refrain from joining any other labor organization. The prohibitions, by implication, relate to conditions imposed by the new employer or by the referring agency. But though not limited to them (Cf. Sturdevant Unemployment Comp. Case, 158 Pa. Super. 548,  45 A.2d 898) it is clear that the exceptions cannot be extended to apply to a workman who may lose his existing membership under a union by-law merely because of temporary work in a non-union shop while employment in a union shop of his affiliation is not available. To hold otherwise is the equivalent of saying that a union may adopt its own definition of suitable work and determine, by rule and by-law, what does and what does not constitute good cause for refusing referred employment. The legislature has not delegated such authority and is without power to do so. Locke's Appeal, 72 Pa. 491.
We are concerned with an administrative policy of the Board based upon its construction of the act. Regardless of whether the employer in this case has standing to raise constitutional questions, I agree with the majority that they should be considered. In my view *Page 109 
there is another fundamental objection to the interpretation of the act adopted by the majority. Claimant in this case was held to have had good cause in refusing the referred employment at wages below the union scale because of the anticipated adverse effect of a union by-law to which he was subject. Under similar circumstances a non-union workman would be barred from compensation by his refusal to accept the referred work, otherwise suitable, on the ground that the wages offered were below the scale of his former employment. It is futile therefore to argue that the Board in administering the act — with the sanction of the majority — has not placed union members in one class and non-union workmen in another. Any such administrative classification under which a member of a union may refuse suitable referred employment (unless within specific exemptions of the act) but which a non-union workman is bound to accept, is unconstitutional in my opinion. It is unreasonable in that it creates a preference in favor of members of one group not generally applicable to all workmen.
Finally, I should like to make it clear that I would readily concur in the result reached by the majority if the testimony were sufficient to support a finding that the wages offered this claimant were less favorable than those "prevailing for similar work in the locality". The act contemplates a give-and-take attitude in periods of unemployment, but, it certainly cannot be used as an instrument for depressing wages.
Instead of adhering to a defensible interpretation of what is suitable work, the Board, with the approval of the majority, has adopted a basis for its decision for which I can find no legal justification under the act. To that I must dissent. The ruling is of no great importance in the present transient phase of industrial readjustment; it is bound to become so in future periods of prolonged or general unemployment.
BALDRIGE, P.J., joins in this dissent. *Page 110